Citation Nr: 0930385	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  08-31 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse 
for the purposes of eligibility for Department of Veterans 
Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran has unverified active service from October 1942 
to January 1946, and verified active from September 1950 to 
October 1951.  He died in June 1970.  The appellant claims 
that she is the Veteran's surviving spouse and is eligible 
for VA benefits.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 administrative 
decision by the VA Regional Office (RO) in New York, New 
York, which denied the claim currently on appeal. 

The appellant was scheduled for a personal hearing before the 
Board in June 2009.  However, her representative withdrew the 
request for a hearing in his June 2009 appellate brief.  See 
38 C.F.R. § 20.704(e) (2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant and the Veteran married in January 1945.

2.  The marriage between the appellant and the Veteran was 
terminated by the Veteran's death in June 1970.

3.  The appellant remarried in November 1974.

4.  The marriage between the appellant and her second husband 
(W.S.) was terminated by death of W.S. in April 1994.


CONCLUSION OF LAW

The criteria for recognition as the surviving spouse for the 
purposes of VA benefits have not been met.  38 U.S.C.A. §§ 
101, 103, 1311, 1541, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.1, 3.50, 3.54, 3.55 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she is entitled to recognition as 
the Veteran's surviving spouse for the purposes of receiving 
nonservice-connected death benefits.  Although the appellant 
remarried after the Veteran's death, she asserts that her 
eligibility for such benefits was reinstated upon the death 
of her second husband.  

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  However, as the law as mandated by statute, and 
not the underlying facts or development of the facts, is 
dispositive of the appellant's claim, the VCAA is not 
applicable to the instant appeal.  See Kane v. Principi, 17 
Vet. App. 97, 103 (2003); Mason v. Principi, 16 Vet. App. 
129, 132 (2002).   

VA death benefits, including death pension, death 
compensation, and dependency and indemnity compensation 
(DIC), are payable to a veteran's surviving spouse under 
certain circumstances.  38 U.S.C.A. §§ 1310, 1541(a).   
 
A "surviving spouse" is a person of the opposite sex who 
was the spouse of the veteran at the time of the veteran's 
death, and who lived with the veteran continuously from the 
date of marriage to the date of the veteran's death (except 
where there was a separation which was due to the misconduct 
of, or procured by, the veteran without the fault of the 
spouse), and who since the death of the veteran has not 
remarried (except in certain circumstances) or has not lived 
with another person of the opposite sex and held himself or 
herself out openly to the public to be the spouse of such 
other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  In 
determining whether or not a person was the spouse of a 
veteran, their marriage must have been valid under the law of 
the place where the parties resided at the time of the 
marriage, or the law of the place where the parties resided 
when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 
C.F.R. § 3.1(j).  

Under 38 U.S.C.A. § 103(d), a surviving spouse who has 
remarried will not be barred from eligibility for VA benefits 
if the remarriage is (1) void, (2) has been annulled, or (3) 
with respect to DIC benefits, medical care, educational 
assistance, or housing loans, has been terminated by death or 
divorce.  However, VA regulations specify time limitations 
for reinstatement of eligibility after termination of the 
remarriage.  In particular, on or after January 1, 1971, a 
remarriage terminated by death or divorce prior to November 
1, 1990, or terminated by divorce proceedings commenced prior 
to November 1, 1990, shall not bar the surviving spouse from 
receiving VA benefits.  38 C.F.R. § 3.55(a)(2).  On or after 
October 1, 1998, a remarriage terminated by death, divorce, 
or annulment, shall not bar the surviving spouse from 
receiving DIC benefits.  38 C.F.R. § 3.55(a)(3). 

A review of the history of VA statutes concerning the effect 
of a surviving spouse's remarriage is instructive.  Prior to 
1970, a veteran's surviving spouse who remarried was 
permanently barred from receiving VA benefits.  In 1970, 
Congress amended 38 U.S.C.A. § 103 to provide that a 
surviving spouse's remarriage would not bar such person from 
eligibility for VA benefits if the remarriage had been 
terminated by death or divorce.  However, this law was 
amended again in 1990 to bar reinstatement of eligibility for 
VA benefits for remarried spouses after such remarriages had 
been terminated by death or divorce.  See Lyman v. Brown, 5 
Vet. App. 194, 195-96 (1993).  In 1998, Congress amended 
38 U.S.C.A. § 1311, pertaining to DIC benefits, to provide 
that remarriage shall not bar the surviving spouse from 
eligibility for such benefits if the remarriage has been 
terminated by death, divorce, or annulment.  The U.S. Court 
of Appeals of Veterans Claims (Court) has held that the 1998 
amendment essentially enacted a newer version of the pre-1990 
statutory provision as it pertained to reinstatement of DIC 
benefits for certain remarried surviving spouses.  See 
Cacatian v. West, 12 Vet. App. 373, 376 (1999).  However, the 
Court noted that the amendment was to 38 U.S.C.A. § 1311 and 
did not purport to affect the more general definition of a 
surviving spouse contained in 38 U.S.C.A. § 101(3).  Id.  
Although this provision of 38 U.S.C.A. § 1311 was deleted 
effective November 30, 1999, 38 U.S.C.A. § 103(d) was amended 
to provide for the reinstatement of eligibility for DIC 
benefits using similar language, as stated above, effective 
that same date.

Accordingly, where a surviving spouse seeks VA benefits other 
than DIC, the termination of such person's remarriage by 
death, divorce, or annulment on or after November 1, 1990, 
does not result in the reinstatement of eligibility for such 
benefits.  See 38 U.S.C.A. § 103(d); 38 C.F.R. § 3.55(a).  If 
a surviving spouse seeks DIC benefits, eligibility for such 
benefits will be reinstated if such person's remarriage is 
terminated by death, divorce, or annulment (1) on or after 
January 1, 1971, and prior to November 1, 1990, or by legal 
proceedings commenced during that period, or (2) on or after 
October 1, 1998, provided that such person would be 
considered the veteran's surviving spouse but for the 
remarriage.  Id.  

When there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  38 
U.S.C.A. § 5107.

In this case, the evidence of record includes marriage 
certificates pertaining to the appellant's marriages to the 
Veteran and W.S., as well as death certificates for both men.  
Such evidence reflects that the appellant and the Veteran 
were married in January 1945, and they remained married until 
his death in June 1970.  The appellant remarried in November 
1974, and W.S. died in April 1994.  The appellant filed a 
claim for reinstatement of her eligibility for VA benefits as 
the Veteran's surviving spouse in June 2006.  Her 
representative later clarified that the appellant is seeking 
eligibility for nonservice-connected death pension benefits.  
See April 2009 VA Form 646; June 2009 appellate brief. 

As the appellant's remarriage was terminated by the death of 
her second husband, W.S., in 1994, she is barred from 
receiving VA benefits as the Veteran's surviving spouse.  See 
38 C.F.R. § 3.55(a).  Specifically, the termination of her 
remarriage by death does not result in the reinstatement of 
her eligibility for other than DIC benefits because such 
termination did not occur prior to November 1, 1990.  
Moreover, to the extent that the appellant's claim 
encompasses a request for DIC benefits, her eligibility for 
such benefits is not reinstated because her remarriage was 
not terminated on or after October 1, 1998.  Id.  

Accordingly, the Board concludes that the criteria for 
recognition as the Veteran's surviving spouse have not been 
met and the appellant's claim must be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive, the claim 
must be denied on the grounds of the absence of legal merit 
or lack of entitlement under the law).


ORDER

Recognition as the Veteran's surviving spouse for the 
purposes of eligibility for VA benefits is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


